Title: To George Washington from Daniel Jones, 23 November 1796
From: Jones, Daniel
To: Washington, George


                        
                            Sir 
                            No. 272 High Street, 23d Novr: 1796
                        
                        After having devoted the choicest years of your life as a free will offering in
                            the service of your country, the period is now arrived in which you have seen fit to
                            relinquish all your public functions; and to resolve that the remnant of your days shall be
                            occupied among the sweets of domestic retirement. As this determination appears to be the
                            result of deliberate judgment, and not the capricious effect of immature thought, your
                            fellow citizens are constrained to submit, many of them with painful reluctance, to this
                            your final decession from public office.
                        Among the number of these the author of this letter reckons it an honor to be
                            enroled. And though he does not presume to imagin that the opinions of an obscure individual
                            resideing at the distance of a hundred miles west of Philadelphia, can augment or deminish
                            your fame, he begs leave to tender you his warmest and most explicit thanks, for the many
                            great and precious blessings which, as the chosen instrument of heaven, you have procured
                            for our common country.
                        
                        The practical influence of these blessings, however seldom it is noticed by
                            some, is nevertheless so substantially enjoyed by all your fellow citizens, that, in his
                            opinion, it is their individual duty explicitly to acknowledge it. He even thinks this duty
                            indispensible; and therefore takes the liberty to assure you, Sir, that, in subordination to
                            the supreme governance of heaven, he considers himself and family your debtors for his
                            little temporal all, and even recognises your name as if it were actually inscribed on all
                            his possessions.
                        With pleasing assiduity he endeavours to persuade his children to embrace his
                            sentiment; and among the means made use of for this purpose, he has presumed to call his
                            youngest child, a boy of four years of age, Washington, that, by a frequent repetition of
                            the name, the memory of your virtues and services may be kept alive in their bosoms. Suffer him
                            to express a wish that with your name, this child may also inherit your virtues. Your memory
                            shall then be perpetuated in his family, not merely by the reiteration of an empty sound,
                            but by the good effects of those amiable quallities, which, alone, have placed your character
                            so high in the estimation of their father.
                        Imagin not, Good Sir, that these are the dictates of impertinent adulation; or
                            even the more pardonable effusions of intemperate enthusiasm. They are the irresistible
                            ebullitions of a heart that scorns to give flattering titles to any man; and that would, if
                            it could, teach every citizen of the United States to love you as much, and as sincerely, as
                            does it’s owner.
                        
                        He laments that any of his fellow citizens have embraced contrary sentiments:
                            especially that they have caused the press to disgorge a torrent of the most indigested, and
                            therefore most offensive abuse, against the purity of your intentions, as well as against the
                            wisdom of your administration. He hopes, however, that this illiberal conduct is not the
                            genuine growth of an american mind; and that however such persons may have
                            been led astray by selfish motives, or foreign influence, time and cool reflection will
                            correct the error: at least that it will illegible
                             with respect to its authors though perhaps the wounds which they have crually
                            inflicted on your feelings, as a man, may not in every instance, be
                            entirely healed.
                        Be this as it may he has not a doubt that conscious integrity does, and ever
                            will, shield you against the mortal venom of such unprovoked attacks. How
                            comfortable, Worthy Sir, at all times, is the reflection, and especially now you are about
                            to close the service of so many useful years, that you are amenable for
                            your conduct to another and a better Judge than a creature of yesterday,
                            whose eye is often jaundiced with malevolent passions, and whose opinions, from the very
                            nature of its constitution is necessarily adjusted by the unstable rule
                            of external appearance, a Judge who is incapable of being influenced by any bple, and who can, and actually does, look into all the naked recesses of
                            the heart—a Judge in whose benevolent eye,  intentions supply the
                            place of fortunate deeds, and with whom well meant endeavours will ever
                            find the same acceptance as the most successful actions.
                        
                        May the presence and approbation of this best of friends and most impartial of
                            Judges, be the constant companion of your declineing years and when your
                            heart and flesh shall fail may they be the joy of your heart  and your
                            portion forever. With reitterated gratitude and affection believe me to be Worthy Sir your
                            highly obliged Fellow Citizen
                        
                            Daniel Jones
                            
                        
                    